UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-4306


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GUSTAVO ALBERTO     HENRIQUEZ-RIVAS,    a/k/a   Gustavo   Alberto
Rivas-Henriquez,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:13-cr-00483-GLR-1)


Submitted:   October 28, 2014             Decided:   November 4, 2014


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Julie L.B. Johnson,
Appellate Attorney, Perie Reiko Koyama, Law Clerk, Greenbelt,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney, Zachary A. Myers, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Gustavo Alberto Henriquez-Rivas appeals his fourteen-

month sentence imposed following his guilty plea to unauthorized

reentry     of     a    removed   alien    after     a    felony     conviction,     in

violation of 8 U.S.C. § 1326(a), (b)(1) (2012).                         On appeal, he

argues      that       the   district      court        imposed     a     procedurally

unreasonable sentence by failing to address his argument that

the time he had already spent in immigration custody supported a

sentence at the low end of the Guidelines.                   Finding no error, we

affirm. 1

             Following       United      States    v.     Booker,       543   U.S.   220

(2005), we review a sentence for reasonableness.                        Gall v. United

States, 552 U.S. 38, 51 (2007).                 The first step in this review

requires     us    to    ensure   that    the     district      court    committed   no

significant procedural error.              United States v. Evans, 526 F.3d

155, 161 (4th Cir. 2008).             Procedural errors include “failing to

calculate        (or    improperly    calculating)        the     Guidelines     range,

treating the Guidelines as mandatory, failing to consider the

[18 U.S.C.] § 3553(a) [2012] factors, selecting a sentence based


     1
       Although Henriquez-Rivas was released from custody on
September 26, 2014, the appeal is not moot because it is
conceivable that “a favorable appellate decision might prompt
the district court to reduce [his] three-year term of supervised
release.”   See United States v. Kleiner, 765 F.3d 155, 156 n.1
(2d Cir. 2014).



                                           2
on clearly erroneous facts, or failing to adequately explain the

chosen sentence — including an explanation for any deviation

from the Guidelines range.”               Gall, 552 U.S. at 51.

              “[I]f a party repeats on appeal a claim of procedural

sentencing error . . . which it has made before the district

court,   we    review       for    abuse    of       discretion”       and   will     reverse

unless   we    conclude        “that      the       error    was    harmless.”         United

States v.      Lynn,    592       F.3d    572,       576    (4th     Cir.    2010).       For

instance,      if     “an    aggrieved          party       sufficiently        alerts    the

district court of its responsibility to render an individualized

explanation” by drawing arguments from § 3553 “for a sentence

different      than      the       one     ultimately            imposed,”      the      party

sufficiently “preserves its claim.”                     Id. at 578.          However, this

court reviews unpreserved non-structural sentencing errors for

plain error.         Id. at 576-77.         Because Henriquez-Rivas repeats on

appeal arguments he raised in the district court, we review for

abuse of discretion.

              Upon     review,       we    discern          no     procedural     error    in

Henriquez-Rivas’ fourteen-month sentence.                          A district court need

not provide a “comprehensive, detailed opinion” as long as it

has satisfied the appellate court that it “has considered the

parties’ arguments and has a reasoned basis for exercising its

own legal decisionmaking authority.”                         United States v. Engle,

592   F.3d    495,     500    (4th     Cir.     2010)       (quoting    Rita     v.    United

                                                3
States, 551 U.S. 338, 356 (2007)) (internal quotation marks and

alterations omitted).

              Here, the district court allowed the parties to file

multiple memoranda and/or letters in support of their sentencing

positions and further considered their arguments at sentencing.

Notably, Henriquez-Rivas thoroughly presented his argument that

the time he had already spent in immigration custody supported a

sentence at the low end of the Guidelines, both in writing and

before the district court at sentencing.                    The district court

listened to the parties’ positions, acknowledged the “thorough

sentencing memoranda,” and stated that the court “kn[e]w exactly

what the arguments” were in the case.              (J.A. 47).

              The district court proceeded to explicitly invoke the

18 U.S.C. § 3553(a) factors, rooting its chosen sentence in the

seriousness of Henriquez-Rivas’ offense, the need for deterrence

in light of his repeated illegal reentries, and the need to

protect      the   public   from   his   violent    behavior.      Although      the

district court “might have said more” to explain its rejection

of the argument raised by Henriquez-Rivas, see Rita, 551 U.S. at

359,   its    explanation    was    “elaborate     enough    to   allow   [us]   to

effectively review the reasonableness of the sentence.”                    United




                                         4
States   v.    Montes-Pineda,    445    F.3d   375,    380   (4th    Cir.   2006)

(internal quotation marks omitted). 2

              We therefore affirm the district court’s judgment.               We

dispense      with    oral   argument   because       the    facts   and    legal

contentions     are   adequately   expressed    in     the   materials      before

this court and argument would not aid the decisional process.


                                                                        AFFIRMED




     2
        Henriquez-Rivas does not challenge                    the    substantive
reasonableness of his sentence on appeal.



                                        5